DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on May 18, 2021. Claims 1-20 are pending and have been examined.

Claim Objections
Claim 12 is objected to because of the following informalities:
lines 6-7: “one business day before the to the on-sale date” should read “one business day before the .”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1:
a commodity-information acquiring unit configured to acquire commodity information for a commodity associated with a commodity code in a commodity master file, the commodity information including an on-sale date for the commodity;
a commodity identifying unit configured to identify a first commodity based on the commodity code read from the first commodity; and
an information presenting unit configured to cause an information presentation to be performed according to the present date and time and an on-sale date for the first commodity acquired by the commodity-information acquiring unit for the first commodity.
Claim 4:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating that the first commodity cannot be purchased if the on-sale date of the first commodity is after the present date.
Claim 5:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating that the first commodity can be displayed at a store if the present date and time corresponds to a store closing time one business day before the on-sale date of the first commodity.
Claim 6:
a business-hour acquiring unit configured to acquire a store closing time
 the information presenting unit performs the information presentation corresponding to the on-sale date of the first commodity, the present date and time, and the store closing time.
Claim 7:
wherein the business-hour acquiring unit further acquires a store holiday schedule, and
the information presenting unit performs the information presentation corresponding to the on-sale date of the selected commodity, the present date and time, the store closing time, and the store holiday schedule.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f)  applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1, 4, 5, 6, and 7 recite: “a commodity-information acquiring unit configured to…” (claim 1), “a commodity identifying unit configured to…” (claim 1), “an information presenting unit configured to…” (claims 1, 4, 5, and 7), and “an information presenting unit performs…” (claim 6), which invoke 35 U.S.C. 112(f), as noted above. However, the corresponding structure to perform the functions of the commodity information acquiring unit, commodity identifying unit, and information presenting unit are not described in the specification. For example, the disclosure describes:
[page 4, lines 1-3] The POS terminal 10a is an example of an information processing apparatus or a commodity sales data processing apparatus in the present disclosure.
[page 6, lines 12-17] The storing unit 32 is, for example, a nonvolatile memory such as a HDD (Hard Disk Drive) and a flash memory in which stored information is retained even if a power supply is turned off. The storing unit 32 stores programs and the like including a control program P1. The control program P1 is for exerting functions of the POS terminal 10a.
[page 9, lines 15-23] the control unit 31 of the POS terminal 10a according to the first embodiment loads the control program P1 in the RAM 31c and causes the control program P1 to be executed to realize, as   functional units, a commodity-information acquiring unit 41, a code-symbol reading unit 42, a commodity identifying unit 43, a sales permission unit 44, an information presenting unit 45, a registration processing unit 46, a payment processing unit 47, a display control unit 48, and an operation control unit 49. 
[page 9, lines 24-25; page 10, line 1] The commodity-information acquiring unit 41 acquires commodity information correlated with a commodity code and an on-sale date of each commodity available at a store. 
[page 10, lines 5-9] The commodity identifying unit 43 uniquely identifies a selected commodity, which is a specific commodity that has been selected by a customer for purchase, based on a commodity code read from the selected commodity and the commodity information correlated with the read commodity code. 
[page 10, lines 15-25; page 11 lines 1-3] The information presenting unit 45 performs, or causes to be performed, an information presentation corresponding to the on-sale date of the identified commodity and the present date and time. For example, if the sales permission unit 44 determines that the identified commodity cannot be sold at the present point in time, the information presenting unit 45 displays, for example, on the monitor 14, information indicating that the commodity cannot yet be sold due to the present date and time being before the scheduled on-sale date. The store clerk can then confirm with the display of such information on the monitor to explain the situation to the customer. The clerk can return the commodity to the stockroom or the like. The information presenting unit 45 may also display the same or similar information on the monitor 16 to notify the customer.
Figures 2, 4, 6, and 8 also describe the layout of the POS terminals 10a/b and the storing unit 32/52. Although disclosing the POS terminal is an exemplary embodiment of the information processing apparatus or a commodity sales data processing apparatus, the specification does not disclose that the information processing apparatus or commodity sales data processing apparatus must be a POS terminal. The disclosure also describes that each unit is being stored in a storing unit and gives examples of what the storing unit could be, but the disclosure does not adequately describe the exact structure being used by the storing unit to perform the functions of the units stored in the storing unit. The specification discloses that the storing unit is in communication with a control unit comprising hardware components, but the specification fails to explicitly disclose the structure of the storing unit, commodity information acquiring unit, commodity identifying unit, and information presenting unit. Therefore, the corresponding structure meant to perform the functions of claims 1, 4, 5, and 7 are not adequately disclosed, and claims 1, 4, 5, and 7 fail to comply with the written description requirement.
Claims 2-7 inherit the deficiencies of claim 1, and are therefore also rejected.
	
Claims 6 and 7 recite: “a business-hour acquiring unit configured to…”, which invokes 35 U.S.C. 112(f), as noted above. However, the corresponding structure to perform the functions of the business-hour acquiring unit is not described in the specification. For example, the disclosure describes:
[page 15, lines 9-14] The storing unit 52 is, for example, a nonvolatile memory such as an HDD or a flash memory in which stored information is retained even if a power supply is turned off. The storing unit 52 stores programs and the like including a control program P2.
[page 18, lines 12-20] The control unit 51 of the portable terminal 10b loads the control program P2 onto the RAM 51c and causes the control program P2 to be    executed  to  realize, as   functional units, a commodity-information acquiring unit 61, a code-symbol reading unit 62, a commodity identifying unit 63, a present-date-and-time acquiring unit 64, a business-hour acquiring unit 65, a display permission unit 66, an information presenting unit 67, a display control unit 68, an operation control unit 69, and an action control unit 70.
[page 18, lines 21-25; page 19 lines 1-4] The commodity-information acquiring unit 61 acquires commodity information correlated with a commodity code and an on-sale date of each commodity available at a store from the commodity master M. The commodity-information acquiring unit 61 correlates business hours including at least closing time of the store acquired by the business-hour acquiring unit 65 with the commodity information.
[page 19, lines 14-20] The business-hour acquiring unit 65 acquires the business hours including at least the closing time of the store from the store server. The business-hour acquiring unit 65 may acquire the business hours including the closing time of the store stored in advance in the storing unit 52. The business-hour acquiring unit 65 may further acquire the holidays or closed business days of the store.
Figures 6 and 8 also describe the layout of the POS terminals 10b and the storing unit 52. Although disclosing the POS terminal is an exemplary embodiment of the information processing apparatus or a commodity sales data processing apparatus, the specification does not disclose that the information processing apparatus or commodity sales data processing apparatus must be a POS terminal. The disclosure also describes that each unit is being stored in a storing unit and gives examples of what the storing unit could be, but the disclosure does not adequately describe the exact structure being used by the storing unit to perform the functions of the units stored in the storing unit. The specification discloses that the storing unit is in communication with a control unit comprising hardware components and a server, but the specification fails to explicitly disclose the structure of the storing unit and the business-hour acquiring unit. Therefore, the corresponding structure meant to perform the functions of claims 6 and 7 are not adequately disclosed, and claims 6 and 7 fail to comply with the written description requirement.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 5, 6, and 7 recite “a commodity-information acquiring unit configured to…” (claim 1), “a commodity identifying unit configured to…” (claim 1), “an information presenting unit configured to…” (claims 1, 4, 5, and 7), and “an information presenting unit performs…” (claim 6), which invoke 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner notes that the specification describes elements such as a commodity information acquiring unit, a commodity identifying unit, and an information presenting unit stored on a storing unit; however, the specification provides no association between a hardware structure of these elements and their function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). 
Claims 2-7 inherit the deficiencies of claim 1, and are therefore also rejected.

Claims 6 and 7 recite : “a business-hour acquiring unit configured to…”, which invokes 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner notes that the specification describes elements such as a business-hour acquiring unit stored on a storing unit; however, the specification provides no association between a hardware structure of these elements and their function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). 

Claim 7 recites: “the selected commodity” in lines 6-7. There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 7 is rejected.
For purposes of examination, Examiner will interpret “the selected commodity” as “the first commodity.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the commodity sales data processing apparatus, as claimed in claims 1-7, is directed to a machine. Additionally, the information processing apparatus, as claimed in claims 8-13, is also directed to a machine. Furthermore, the non-transitory computer-readable medium, as claimed in claims 14-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of identifying an on-sale date of a product. Specifically, representative claim 1 recites the abstract idea of: 
acquire commodity information for a commodity associated with a commodity code in a commodity master file, the commodity information including an on-sale date for the commodity;
identify a first commodity based on the commodity code read from the first commodity; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the first commodity acquired by the commodity-information acquiring unit for the first commodity.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of identification of an on-sale date of a product, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because acquiring commodity information based on a code, identifying the commodity, and presenting on-sale information about that commodity is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, acquire commodity information for a commodity associated with a commodity code in a commodity master file, the commodity information including an on-sale date for the commodity is a type of observation. Additionally identify a first commodity based on the commodity code read from the first commodity; and cause an information presentation to be performed according to the present date and time and an on-sale date for the first commodity acquired by the commodity-information acquiring unit for the first commodity are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as commodity sales data processing apparatus, comprising: a commodity-information acquiring unit, a commodity identifying unit, and an information presenting unit.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identification of an on-sale date of a product) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 3 and 6 merely further define the abstract limitations of claim 1. Additionally, claims 2, 4-5, and 7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2-3 and 6-7 include additional elements of a barcode reader, a display screen, and a business-hour acquiring unit. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking another machine and an article of manufacture, claims 8-13 and 14-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of an information processing apparatus, comprising: a controller, claims 13 and 16 include additional elements of a store server, and claim 14 includes additional elements of a non-transitory computer-readable medium storing a program that when executed causes a computer to perform a commodity sales data process. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a generic computer as a tool to perform an abstract idea. As such, claims 8-13 and 14-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla (US 20190266626 A1, herein referred to as Khosla), in view of Chandrasekharan et. al. (US 20140095358 A1, herein referred to as Chandrasekharan).

With respect to claim 1, Khosla discloses:
A commodity sales data processing apparatus {Khosla, see at least: fig 1}, comprising:
a commodity-information acquiring unit configured to acquire commodity information for a commodity associated with a commodity code in a commodity master file {Khosla, see at least: fig 1, #108; fig 2, #206; [0020] the current price indicator is retrieved from a database; [0024] information in the database 108 retrievable via the data layer module 206};
a commodity identifying unit configured to identify a first commodity based on the commodity code read from the first commodity {Khosla, see at least: [0020] a software widget is provided that allows a UPC barcode on the product to be scanned and the current price indicator is retrieved from a database for any sellers currently selling a matching UPC item using the dynamic price display system}; and
an information presenting unit configured to cause an information presentation to be performed according to the present date and time for the first commodity acquired by the commodity-information acquiring unit for the first commodity {Khosla, see at least: fig 1, #102, 104; [0016] the seller can initially set all the parameters for the campaign including… the amount of time for the promotional campaign; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0024] information in the database 108 retrievable via the data layer module 206. Examiner note: the current details of a promotion correspond to the present date and time of the user request}.
Although disclosing a system for monitoring current promotion details of a product, Khosla does not disclose:
the commodity information including an on-sale date for the commodity; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the commodity.
However, Chandrasekharan teaches:
the commodity information including an on-sale date for the commodity {Chandrasekharan, see at least: [0022] for products that have particular release dates… the storefront administration application may assist sellers in determining what (and where) products will appear… on a particular date}; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the… storefront, each of which may present different product listings; [0064] storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).

With respect to claim 2, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the commodity identifying unit is a barcode reader {Khosla, see at least: fig 1, #108; [0020] a software widget is provided that allows a UPC barcode on the product to be scanned}.

With respect to claim 3, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
a display screen, wherein the information presenting unit cause the information presentation to be performed on the display screen {Khosla, see at least: fig 1, #102, 104; [0021] The UI Server 104 is operable to present information to, and receive information from, the user devices 102 via a two-way communications channel; [0025] display the current price and other details about a given promotion and packages}.

With respect to claim 4, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating information about the first commodity {Khosla, see at least: [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicating that the commodity cannot be purchased if the on-sale date of the first commodity is after the present date.
However, Chandrasekharan teaches:
indicating that the commodity cannot be purchased if the on-sale date of the first commodity is after the present date {Chandrasekharan, see at least: [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., whether the media asset is available, unavailable, soon to be available, or soon to be unavailable); [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).

Regarding claims 8-10 and 14-15, 17-18, claims 8-10 are directed to an information processing apparatus, while claims 14-15 and 17-18 are directed to a non-transitory computer-readable medium. Claims 8-10 and 14-15, 17-18 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 4, which are directed towards a commodity sales data processing apparatus. Therefore, claims 8-10 and 14-15, 17-18 are rejected for the same reasons as set forth above for claims 1-2 and 4. 
It is noted that claim 8 includes additional elements of:
An information processing apparatus, comprising:
a controller configured to perform steps.
Khosla discloses:
An information processing apparatus {Khosla, see at least: figs 1-2}, comprising:
a controller configured to perform steps {Khosla, see at least: [0021] Each of the UI server 104, the application server 106, the database 108, the ticketing system 110, and the financial systems 112 can be implemented using one or more processor-based computing devices}.
It is noted that claim 14 includes additional elements of:
A non-transitory computer-readable medium storing a program that when executed causes a computer to perform a commodity sales data process.
Khosla discloses:
A non-transitory computer-readable medium storing a program that when executed causes a computer to perform a commodity sales data process {Khosla, see at least: [0079] a non-transitory computer-readable medium, such as, e.g., a removable storage disk, memory or device, may include computer readable instructions stored thereon that are capable of being executed by a processor... to perform steps}.

With respect to claim 11, Khosla and Chandrasekharan teach the apparatus of claim 8. Khosla further discloses:
wherein the controller is further configured to {Khosla, see at least: [0021] Each of the UI server 104, the application server 106, the database 108, the ticketing system 110, and the financial systems 112 can be implemented using one or more processor-based computing devices}:
cause the notification to indicate information about the first commodity {Khosla, see at least: [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity cannot be displayed for sale when the present date is not the same as or later than the on-sale date.
However, Chandrasekharan teaches:
indicate that the commodity cannot be displayed for sale when the present date is not the same as or later than the on-sale date {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., whether the media asset is… unavailable)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).

With respect to claim 13, Khosla and Chandrasekharan teach the apparatus of claim 8. Khosla further discloses:
a communication interface, wherein the commodity master is stored on a store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers}.

Regarding claim 16, claim 16 is directed to a non-transitory computer-readable medium. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 13, which is directed towards an information processing apparatus. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 13. 

Claims 5-7, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla (US 20190266626 A1, herein referred to as Khosla), in view of Chandrasekharan et. al. (US 20140095358 A1, herein referred to as Chandrasekharan), in further view of Safoutin (US 20070174770 A1, herein referred to as Safoutin).

With respect to claim 5, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating information about the first commodity at a present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicating that the commodity can be displayed at a store if the present date and time corresponds to before the on-sale date of the commodity.
However, Chandrasekharan teaches:
indicating that the commodity can be displayed at a store if the present date and time corresponds to before the on-sale date of the commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … soon to be available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
the date and time corresponds to a store closing time one business day.
However, Safoutin teaches:
the date and time corresponds to a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 6, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit performs the information presentation corresponding to the first commodity, the present date and time {Khosla, see at least: fig 1, #102, 104; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages}.
Although disclosing that information about the current promotion campaign of a commodity can be displayed, Khosla does not disclose:
the information presentation corresponding to the on-sale date of the commodity.
However, Chandrasekharan teaches:
the information presentation corresponding to the on-sale date of the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the virtual storefront, each of which may present different product listings; [0064] a virtual storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).
Khosla further does not disclose:
a business-hour acquiring unit configured to acquire a store closing time, wherein the information presenting unit performs the information presentation corresponding to the store closing time.
However, Safoutin teaches:
a business-hour acquiring unit configured to acquire a store closing time, wherein the information presenting unit performs the information presentation corresponding to the store closing time {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 7, Khosla, Chandrasekharan, and Safoutin teach the apparatus of claim 6. Khosla further discloses:
the information presenting unit performs the information presentation corresponding to the selected commodity, the present date and time {Khosla, see at least: fig 1, #102, 104; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages}.
Although disclosing that information about the current promotion campaign of a commodity can be displayed, Khosla does not disclose:
information presentation corresponding to the on-sale date of the commodity.
However, Chandrasekharan teaches:
information presentation corresponding to the on-sale date of the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the virtual storefront, each of which may present different product listings; [0064] a virtual storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).
	Khosla further does not disclose:
wherein the business-hour acquiring unit further acquires a store holiday schedule, and
the information presenting unit performs the information presentation corresponding to the store closing time, and the store holiday schedule.
However, Safoutin teaches:
wherein the business-hour acquiring unit further acquires a store holiday schedule {Safoutin, see at least: [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays, might best be represented by means of a yearly repeating schedule… styles such as monthly, yearly, seasonal, daily, hourly, and many other styles are anticipated}, and
the information presenting unit performs the information presentation corresponding to the store closing time, and the store holiday schedule {Safoutin, see at least: [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 12, Khosla and Chandrasekharan teach the apparatus of claim 8. Khosla further discloses:
cause the notification to indicate that the first commodity is for sale at the present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the commodity.
However, Chandrasekharan teaches:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
acquire a store closing time; and
the date and time is a store closing time one business day.
However, Safoutin teaches:
acquire a store closing time {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}; and
the date and time is a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 19, Khosla and Chandrasekharan teach the non-transitory computer-readable medium of claim 14. Khosla further discloses:
cause the notification to indicate that the first commodity is for sale at the present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the first commodity.
However, Chandrasekharan teaches:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the first commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
acquire a store closing time; and
the date and time is a store closing time one business day.
However, Safoutin teaches:
acquire a store closing time {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}; and
the date and time is a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 20, Khosla, Chandrasekharan, and Safoutin teach the non-transitory computer-readable medium of claim 19. Khosla does not disclose:
acquire a store holiday schedule.
However, Safoutin teaches:
acquire a store holiday schedule {Safoutin, see at least: [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ho (KR 20030027247 A) was used to understand other methods of doing pricing campaigns based on the barcode of an item and the amount of time elapsed from product manufacture to the present.
Verma et. al. (2017 NPL) was used to understand other inventory and shelving strategies for selling products efficiently.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625